—Order, Supreme Court, New York County (Jane Solomon, J.), entered January 7, 2000, which, inter alia, denied defendant’s cross motion insofar as it sought summary judgment dismissing plaintiffs Labor Law § 241 (6) and § 200 claims, unanimously affirmed, without costs.
Contrary to defendant’s contention, the “safety hat” provision of the Industrial Code (12 NYCRR 23-1.8 [c] [1]) is sufficiently concrete and specific in its mandate to support plaintiffs Labor Law § 241 (6) claim (see generally Ross v Curtis-Palmer Hydro-Elec. Co., 81 NY2d 494, 505; and see McByrne v Ambassador Constr. Co., 290 AD2d 243). Defendant’s argument that plaintiff, at the time of his accident, was not engaged in an activity covered by Labor Law § 241 (6) (see 12 NYCRR 23-1.4 [b] [13]; and see Joblon v Solow, 91 NY2d 457, 466), is concededly made for the first time on appeal, and we decline to reach it (see Reliance Natl. Ins. Co. v Sapiens Intl. Corp., 243 AD2d 406). Were we to reach it, we would find it meritless (see Noriega v State St. Bank, 271 AD2d 313, 314).
In light of Leong’s testimony, there is a question of fact as to the owner’s supervisory control over the work in question. Accordingly, summary judgment was appropriately denied with respect to Labor Law § 200.
We have considered defendant’s remaining arguments and find them unavailing. Concur — Williams, P.J., Ellerin, Rubin, Marlow and Gonzalez, JJ.